                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
RMT:ICR/JGH                                        271 Cadman Plaza East
F. #2016R00532                                     Brooklyn, New York 11201



                                                   February 6, 2019
TO BE FILED UNDER SEAL

By ECF and Email

Honorable Robert M. Levy
United States Magistrate Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Jane Doe
                      Criminal Docket No. 17-48

Dear Judge Levy:

              During yesterday’s status conference in this case, at the defendant’s request and
over the government’s objection, the Court scheduled a bail hearing for Thursday, February 7.
The government writes to oppose the defendant’s motion for bail and to apprise the Court of
the defendant’s conduct while on presentence release, including her violation of her
cooperation agreement and commission of new crimes.

              Specifically, and as discussed in greater detail below, while on release for just
three months, the defendant revealed her cooperation with the government to at least one
subject of an ongoing terrorism investigation and destroyed evidence of her commission of
multiple violations of her bail conditions, in violation 18 U.S.C. § 1512. Then, when
interviewed by this Office and the FBI about her conduct, the defendant violated 18 U.S.C.
§ 1001 and further violated her cooperation agreement by repeatedly providing false and
misleading and inaccurate information to the government.

               The government has advised defense counsel that, earlier today, the government
determined that the defendant’s actions constitute a breach of her cooperation agreement. The
government has also advised defense counsel that the government is exploring the filing of
new criminal charges against the defendant for the new crimes she committed while on
presentence release, including obstruction of justice, in violation of 18 U.S.C. § 1512, and for
her false statements to law enforcement about her conduct on presentence release, in violation
of 18 U.S.C. § 1001.
   I.        Background

              In November 2016, FBI agents arrested the defendant, Jane Doe, at John F.
Kennedy International Airport as she tried to leave the country, for attempting and conspiring
to provide material support to a designated foreign terrorist organization, the Islamic State of
Iraq and al-Sham (“ISIS”), in violation of 18 U.S.C. § 2339B(a)(1). Following her arrest, the
defendant confessed that she had attempted and conspired to provide material support to ISIS,
and she admitted to communicating with multiple other individuals through various online
platforms including Facebook messenger and encrypted communication platforms. The
defendant admitted to providing these individuals contact information for ISIS members who
could help the individuals travel overseas to ISIS-controlled territory. In addition, the
defendant put at least one U.S.-based ISIS supporter in touch with an ISIS member overseas
who encouraged the U.S.-based individual to conduct an attack on American soil.

              After multiple debriefings with the FBI and the government in which the
defendant gave detailed accounts of her relationships and communications with numerous ISIS
supporters, the defendant pleaded guilty in February 2017, pursuant to a cooperation
agreement. Pursuant to that agreement, the defendant agreed not to disclose her cooperation
with law enforcement to any person without authorization. 1

              On April 28, 2018, the defendant was ordered released on bail after the
defendant made numerous allegations about the purported inadequacy of medical care at the
Metropolitan Detention Center. Among the conditions under which the defendant was released
was the condition that the defendant not use social media and that she not contact individuals
or organizations affiliated with foreign terrorist organizations. The government and Pretrial
Services subsequently learned that following her release, the defendant violated her bond
conditions by, among other things, obtaining and using a laptop without Pretrial’s knowledge
or consent, downloading and using multiple cell phone applications without Pretrial’s
permission or consent, and creating and using multiple Facebook accounts under various
pseudonyms to contact and attempt to contact numerous people, including individuals she
previously identified to the FBI as supporters of ISIS or other extremist groups. Following a
hearing on these violations in July 2018, the court revoked the defendant’s bond and remanded
her to the Metropolitan Correctional Center.

   II.       Legal Standard

             Because the defendant has already pleaded guilty to conspiring to provide
material support to ISIS, and is awaiting sentencing on her violation of 18 U.S.C.
§ 2339B(a)(1), the defendant’s bail application is controlled by 18 U.S.C. § 3143(a). Under

         1
         To preserve her ability to cooperate against her coconspirators and other ISIS
supporters, the defendant was arraigned on the initial complaint and pleaded guilty to the
information in a sealed courtroom. The defendant has been held in custody by the Bureau of
Prisons under an alias, and the docket in this case has been sealed under the name “Jane Doe”
since the defendant’s arrest.


                                               2
§ 3143(a), the Court “shall order” the defendant’s detention, unless the Court “finds by clear
and convincing evidence that the [defendant] is not likely to flee or pose a danger to the safety
of any other person or the community if released under section 3142(b) or (c).” Federal Rule
of Criminal Procedure 46(c) makes clear that, in these circumstances, “[t]he burden of
establishing that the defendant will not flee or pose a danger to any other person or to the
community rests with the defendant.” Thus, the Second Circuit has held that § 3142 and Rule
46(c) establish a “presumption in favor of detention” that the defendant is burdened to
overcome “with clear and convincing evidence.” United States v. Abuhamra, 389 F.3d 309,
319-20 (2d Cir. 2004). Given her conduct while on pretrial release, the defendant cannot meet
her burden and she should not be released on bail because she poses a danger to the community
and is a flight risk.

   III.    The Defendant’s Conduct on Presentence Release

               The government conducted an approximately six-month investigation into the
scope and content of the defendant’s communications and activities while free on bail. The
investigation included judicially authorized searches of the defendant’s cell phone, three
Facebook accounts the defendant created using pseudonyms, and numerous other records. The
government also interviewed the defendant with her defense counsel present on January 2,
2019. The investigation was impeded by the defendant’s intentional deletion of vast amounts
of her communications with multiple individuals on Facebook, which she did with the express
intent of preventing their detection by Pretrial Services, the government and the Court.

               Despite her attempts to cover up her actions, the investigation nevertheless
revealed that while on release the defendant contacted or attempted to contact multiple people
she previously identified as supporting ISIS or other terrorist groups. This includes multiple
attempts to contact at least one individual against whom the defendant proactively cooperated.
The defendant also contacted or attempted to contact at least three other individuals about
whom she had not previously provided information to the government but who have used
social media to express support for ISIS or are associated with ISIS supporters. Some of the
people the defendant contacted and/or attempted to contact are subjects of ongoing terrorism
investigations. In addition, the defendant made statements in some of these communications
in which she expressed, at best a lack of remorse the conduct leading to her conviction, and, at
worst, her continued support for ISIS.

           A. The Defendant’s Prohibited Communications And Destruction of Evidence

                Below, the government summarizes some of the information it obtained through
its investigation to demonstrates the extent and nature of the defendant’s past violations of the
conditions of her release and of federal criminal law.

               For example, the defendant used a Facebook account she created using a false
name to contact Individual 2, whom she previously identified to the FBI as a Taliban supporter
located in the United States who desired to travel to jihadist-controlled territory. In a lengthy
Facebook exchange on June 24, 2018, the defendant breached her cooperation agreement by
revealing her cooperation to Individual 2, writing, “the fbi put me under a different name

                                               3
because they wanted my case too be sealed from the country etc” and “they didn’t want to
charge me under my name so I can go back to my daily life after telling the information they
want.” 2 The defendant also wrote: “i just told u no i am not going back if I serve my time just
to [ ] tell the information I had” and “ever since i was arrested i dont even plan my life as good
[] becuz how the heck we know i was going to arrested out fo no where [] with no warrant and
all they wanted is information of whomever i [] used to know.”

               The defendant also searched for and initiated Facebook communications with
Individual 3, whom she identified in proffer sessions as associated with United-Kingdom-
based ISIS supporters linked to terrorist attacks. Specifically, on June 13, 2018, after
Individual 3 posted “Be very careful as to who you trust on here especially if they send you
any links that maybe incriminating,” The defendant posted the following response on Subject
3’s Facebook page: “Yea that’s true that how I went to prison because some the Muslims were
spies :(”. In a separate post on Individual 3’s Facebook page in June 2018, the defendant
wrote: “I just got released from prison [smiley face].”

              The defendant also communicated with a Facebook user based in Belgium (the
“Belgian”) who the defendant had been in contact with prior to her arrest. As background, in
February 2016, prior to her arrest for conspiring to provide material support for terrorism, the
defendant and the Belgian engaged in a multi-user Facebook conversation with an individual
the defendant later identified to the government as an ISIS facilitator to whom the defendant
referred people for help traveling to ISIS-controlled territory. During her cooperation the
defendant did not disclose the Belgian’s identity to the government.

               Following her presentence release, in June 2018 the defendant again reached out
to and communicated with the Belgian in a Facebook exchange conducted mostly in Arabic.
In this conversation, the defendant told the Belgian that she used to be with the Islamic State
and had been in jail, to which the Belgian responded “Me too” and stated that he had also been
in jail. The defendant subsequently deleted from her own Facebook account all of her written
communications with the Belgian. Nevertheless, the government was able to obtain copies of
the communications and learned that, in addition to their written exchanges, the defendant and
the Belgian also engaged in an approximately 40-minute-long voice call shortly after each had
identified themselves as having supported ISIS.

               The government’s investigation has also revealed that the defendant deleted
entire Facebook conversations with numerous other Facebook users and instructed others to
do the same. During her January 2019 interview with the government, the defendant admitted
that she deleted her communications to prevent Pretrial Services and the FBI from finding the
messages because she knew that these communications violated her bond conditions and the
terms of her cooperation agreement. The defendant’s intentional and corrupt destruction of
this evidence is a violation of 18 U.S.C. § 1512.

       2
        All quotations contained herein are as they appear in their original form with no
changes made to spelling or punctuation.


                                                4
          B. The Defendant’s False Statements Regarding Her Conduct on Presentence
             Release

                During her interview with the government in January 2019, the defendant was
truthful about certain of her activities while on presentence release, but was evasive on
numerous topics and provided many answers that were incomplete, inaccurate or untruthful.
Critically, by the time of her January 2019 interview with the government, the defendant knew
from the government’s in-court statements and filings related to her bond revocation that the
government knew certain information about her activities on release and had already obtained
evidence of some of her statements. Thus, at multiple points in her interview, the defendant
admitted what she believed the government already knew, and denied or attempted to mislead
the government about new information that the government had not previously revealed in
court.

                The defendant’s numerous false statements in her January 2019 interview with
the government constitute violations of 18 U.S.C. § 1001, and the government provides
illustrative examples of some of her false statements below.

               For example, the defendant breached her cooperation agreement and violated
§ 1001 when she repeatedly—at least four times throughout the interview—denied that she
ever identified herself to anyone as “Umm Nutella” while on presentence release. Facebook
records show that the defendant identified herself in writing as “Umm Nutella” to at least two
individuals—including one she has previously identified to the FBI as a jihadist supporter.
Specifically, on June 13, 2018, the defendant contacted Individual 3 via Facebook and wrote,
“I’m umm nutella” and “I’m staying on down low” and “lie in not going to go to prison for
nobody anymore.” That same day, the defendant twice identified herself as Umm Nutella in
Facebook communications with another Facebook account.

               The defendant’s use of the name “Umm Nutella”—and her denial of it—are
significant. The defendant used the name during her activities in support of ISIS prior to her
2016 arrest. Moreover, as recently as her January 2019 interview with the government, the
defendant stated that she associates her use of the name “Umm Nutella” with her support for
ISIS, and that if she used the name, it would signify her continued support for the group.

                As another example, the defendant admitted during her January 2019 interview
that she had created two pseudonymous Facebook accounts, both of which the government
had already disclosed to the Court and the defendant in prior bail proceedings. Yet the
defendant falsely and repeatedly denied creating or using a third Facebook account that she in
fact created and used while on presentence release. Again, the defendant’s answers when
questioned about her conduct were calibrated to admit what she knew she could not deny and
to deny everything else.




                                              5
           C. The Defendant’s Statements Denying Her Culpability for the Underlying
              Charges

              While on release the defendant also wrote Facebook postings and messages in
which she expressed continued support for and interest in ISIS, and other statements in which
shed indicated that her actions leading to her conviction for providing material support to ISIS
were not morally wrong.

               In on example, on June 13, 2018, the defendant wrote to another individual “I
didn’t do any thing . . . they snitched on me.” In another example, in a June 25, 2018 post
using one of her Facebook Accounts registered under a fake name, the defendant wrote “…I
didn’t do anything wrong under Islam but stand up for my deen and got arrested for what I
believe in but you have Muslim here did dangerous crimes like drugs etc but they don’t want
to say sh** isn’t bad but temptation of this dunya got all of us!! I’m focus to beware of what
it is..”

               When provided an opportunity to explain such statements during her January
2019 interview with the government, the defendant at first denied making them. When
confronted with some of her Facebook records containing such comments, the defendant
claimed that any denials of accountability she made on Facebook were intended to cover up
her cooperation with the government. The defendant’s self-serving explanation is not credible
and is belied by the fact that in one Facebook exchange in which she denied accountability and
said she was set up, the defendant also revealed her cooperation with the government.

   IV.     Conclusion and Request for Sealing

               Based on the above facts alone, the defendant cannot overcome her burden of
establishing by clear and convincing evidence that she poses no danger to the community or
risk of flight if released. Indeed, the defendant’s actions in just three months on release
demonstrate precisely why the presumption in favor of detention is appropriate here.

               The defendant’s conduct is deeply troubling. She pleaded guilty to conspiring
to provide material support to ISIS. Her commission of that crime relied in large part by
contacting and communicating with ISIS supporters over social media, including Facebook.
When released on bail, despite explicit instructions by the Court and Pretrial Services not to
engage in such contacts, the defendant did exactly that – repeatedly. She created multiple
Facebook accounts using pseudonyms to make it more difficult to detect her actions. She
contacted, attempted to contacted, and searched for numerous ISIS and other extremist
supporters, including many she herself had identified to the government as such. Worse still,
with at least two individuals, the defendant identified herself using the name she associates
with her support for ISIS and then repeatedly lied to the government about it. The defendant
also took active steps to conceal her actions from Pretrial Services, the government, and this
Court, by deleting swaths of her illicit communications and telling others to do the same,
raising more troubling questions about what else she was communicating about and with
whom. Indeed, precisely because of her illegal destruction of this evidence, the government
does not know the full scope of the defendant’s contacts and communications while release.

                                               6
As set forth above, several of the defendant’s actions constitute not only breaches of her
cooperation agreement but new crimes.

               In sum, the defendant’s conduct provides ample proof that she cannot be trusted
to comply with any conditions of release set by this Court. The defendant’s numerous
violations of her terms of release, her attempts to conceal them, and the information proffered
by the government herein are facts that, standing alone, preclude the defendant from carrying
her burden of establishing that she is not a danger to the community or a risk of flight. The
government has grave concerns that if the defendant is released on bond again, she will pose a
serious danger to the public. And, given her deceptive attempts to cover up her violations and
the fact that she now knows she faces a potentially far more significant sentence given the
breach of her cooperation agreement, the defendant also poses a more serious risk of flight
than she did before the government had determined that she had breached her cooperation
agreement. Accordingly, the government submits that the Court should deny the defendant’s
renewed motion for bail.

               Finally, because this letter discusses the defendant’s past participation in
criminal terrorism investigations that have not been publicly disclosed by law enforcement,
remain ongoing, and involve multiple subjects who remain at liberty, the government
respectfully requests that the Court file this letter under seal. See United States v. Aref, 533
F.3d 72, 82-83 (2d Cir. 2008) (national security concerns may be compelling reason justifying
sealing); United States v. Doe, 63 F.3d 121, 128 (2d Cir. 1995) (holding that preserving the
secrecy of an ongoing investigation is a compelling interest that courts should consider in
deciding whether to seal certain parts of a proceeding).



                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:               /s/
                                                   Ian C. Richardson
                                                   Josh Hafetz
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000


cc:    Defense Counsel (by Email)
       Clerk of Court (RML) (by Email)




                                               7
